internal_revenue_service index no date number info release date the honorable slade gorton united_states senate washington d c attention tara ord dear senator gorton he is self-employed and receives reimbursement for business mileage this letter is in response to your inquiry of date on behalf of your constituent mr when he uses his personal automobile he is reimbursed at the standard business recently received mileage rate set by the internal_revenue_service irs mr information the irs is reducing the rate from cents per mile to cents mr is concerned that the cost of gasoline is at its highest in a decade mr also believes the irs sets the rate without considering the real costs of doing business received is not correct the irs has not lowered the the information mr business standard mileage rate this year and there are no plans to lower it for calendar_year the irs raised the business standard mileage rate for from to cents per mile in revproc_99_38 1999_43_irb_525 and will not adjust the rate again until the end of i hope the following will explain how the irs sets the business standard mileage rate the business standard mileage rate is based on an annual study of the fixed and variable costs of operating an automobile the study performed by an independent_contractor that is an expert in the cost analysis of business use of automobiles uses recent data from each state in the country indicating the various component costs of driving the most popular automobiles of various sizes the study then combines this data to achieve a national composite cent-per-mile rate the irs announces the mileage rate in advance of the applicable_year so that throughout the year taxpayers will know the extent to which automobile expenses may be treated as substantiated the rate for was determined in the same manner as in the past we have seen gasoline and oil prices fluctuate dramatically over the last several years but it is not administratively feasible for the irs to account for these fluctuations more frequently than annually however the standard mileage rate is an optional method for calculating automobile expenses and taxpayers generally may instead claim a deduction for their actual automobile expenses if properly substantiated i hope this information is helpful please call me at or call john t sapienza jr at if you have any questions sincerely lewis j fernandez deputy assistant chief_counsel income_tax accounting
